                                  19-11528-tmd Doc#26 Filed 09/24/20 Entered 09/24/20 10:28:49 Main Document Pg 1 of
                                                                          11


                                                                      UNITED STATES BANKRUPTCY COURT
                                                                  SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                             WESTERN DIVISION

CASE NAME:          905 Cesar Chavez, LLC                                                                   PETITION DATE:              November 4, 2019

                                                                                                                                        CASE NUMBER:                      19-11528-TMD



     MONTHLY OPERATING REPORT SUMMARY FOR MONTH                                                                                                                            AUGUST                    YEAR                  2020
                                                          Cumulative to
                        MONTH                              March 2020                  April 2020                  May 2020                   June 2020                     July 2020             August 2020          Filing to Date

REVENUES (MOR-6)                                                          0.00                       0.00                        0.00                       0.00                        0.00                    0.00               0.00

INCOME BEFORE INT; DEPREC./TAX (MOR-6)                            (8,849.50)                 (2,621.50)                  (2,621.50)                  (2,621.50)                  (2,946.50)               (2,621.50)        (22,282.00)

NET INCOME (LOSS) (MOR-6)                                         (8,849.50)                 (2,621.50)                  (2,621.50)                  (2,621.50)                  (2,946.50)               (2,621.50)        (22,282.00)

PAYMENTS TO INSIDERS (MOR-9)                                              0.00                       0.00                        0.00                       0.00                        0.00                    0.00               0.00

PAYMENTS TO PROFESSIONALS (MOR-9)                                         0.00                       0.00                        0.00                       0.00                        0.00                    0.00               0.00
TOTAL DISBURSEMENTS (MOR-8)                                       30,752.53                      650.00                          0.00                       0.00                    325.00                      0.00         31,727.53


***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***
                                                                                                                    CHECK ONE

REQUIRED INSURANCE MAINTAINED                                                     Are all accounts receivable being collected within terms?                                         Yes             No

   AS OF SIGNATURE DATE*                                EXP.                      Are all post-petition liabilities, including taxes, being paid within terms?                      Yes             No

_____________________________________                   DATE                      Have all tax returns and other required government filings been timely paid?                      Yes            No
                            YES             NO                                                                                                                                                     No
CASUALTY                                                                          Have any pre-petition liabilities been paid?                                                      Yes
                            YES             NO
LIABILITY                                                      05/31/21            If so, describe                                      2019 Ad Valorem taxes
                            YES             NO
VEHICLE                                                        05/31/21           Are all funds received being deposited into Debtor in Possession bank accounts?                   Yes             No
                            YES             NO                                                                                                                                      Yes             No
WORKER'S                                                                          Were any assets disposed of outside the normal course of business?
                            YES             NO
OTHER - Umbrella                                               05/31/21            If so, describe

                                                                                                                                                                                    Yes             No
                                                                                  Are all U.S. Trustee Quarterly Fee Payments current?

                                                                                  What is the status of your Plan of Reorganization?                                Plan has been filed and is currently pending.


ATTORNEY NAME:      Morris D. Weiss                                                    I certify under penalty of perjury that the following complete
FIRM NAME:          Waller Lansden Dortch & Davis LLP   INITIALS _______               Monthly Operating Report (MOR), consisting of MOR-1 through
ADDRESS:            100 Congress Ave., 18th Floor                                      MOR-9 plus attachments, is true and correct.
CITY, STATE, ZIP:   Austin, TX 78701                    DATE      _______
TELEPHONE/FAX:      512-685-6400/512-685-6417                                    SIGNED _______________________________________________                          TITLE:    President of Manager of Debtor
                    morris.weiss@wallerlaw.com           UST USE ONLY                                          (ORIGINAL SIGNATURE)


MOR-1                                                                                                              Natin Paul
                                                                                                (PRINT NAME OF SIGNATORY)
                            19-11528-tmd Doc#26 Filed 09/24/20 Entered 09/24/20 10:28:49 Main Document Pg 2 of
                                                                    11


       CASE NAME:    905 Cesar Chavez, LLC                                                                                      CASE NUMBER:   19-11528-TMD




                                            COMPARATIVE BALANCE SHEETS
ASSETS                                              FILING DATE*             MONTH              MONTH           MONTH           MONTH            MONTH                 MONTH


                                                      11/4/2019           March 2020          April 2020       May 2020        June 2020        July 2020          August 2020
CURRENT ASSETS
Cash                                                             0.00                  0.00            0.00          274.87          274.87           274.87                   274.87
Accounts Receivable, Net
Inventory: Lower of Cost or Market
Prepaid Expenses
Investments
Other - Retainer Waller Lansden                           25,000.00             25,000.00         25,000.00       25,000.00       25,000.00         25,000.00            25,000.00
Other - Escrow - Insurance & Property Taxes (1)                                      0.00              0.00            0.00            0.00              0.00                 0.00
TOTAL CURRENT ASSETS                                      25,000.00             25,000.00         25,000.00       25,274.87       25,274.87         25,274.87            25,274.87
PROPERTY, PLANT & EQUIP. @ COST                        1,474,421.00          1,474,421.00      1,474,421.00    1,474,421.00    1,474,421.00      1,474,421.00         1,474,421.00
Less Accumulated Depreciation
NET BOOK VALUE OF PP & E                               1,474,421.00          1,474,421.00      1,474,421.00    1,474,421.00    1,474,421.00      1,474,421.00         1,474,421.00
OTHER ASSETS
 1. Tax Deposits
 2. Investments in Subsidiaries
 3.
 4.
TOTAL ASSETS                                        $1,499,421.00         $1,499,421.00       $1,499,421.00   $1,499,695.87   $1,499,695.87    $1,499,695.87       $1,499,695.87

           MOR-2                       * Per Schedules and Statement of Financial Affairs                                                                       Revised 11/08/05


(1) See Endnote titled "Escrow Deposit"
                           19-11528-tmd Doc#26 Filed 09/24/20 Entered 09/24/20 10:28:49 Main Document Pg 3 of
                                                                   11


         CASE NAME:    905 Cesar Chavez, LLC                                                                                 CASE NUMBER:   19-11528-TMD




                                           COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                          FILING DATE*            MONTH                 MONTH           MONTH           MONTH            MONTH                MONTH
                                                AMENDED
EQUITY                                           11/4/2019           March 2020             April 2020      May 2020        June 2020        July 2020         August 2020
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)                                            8,524.50           10,496.00       13,117.50       15,739.00        18,360.50             20,982.00
PRE-PETITION LIABILITIES
 Notes Payable - Secured (see note)             18,575,000.00        18,575,000.00         18,575,000.00   18,575,000.00   18,575,000.00    18,575,000.00       18,575,000.00
 Secured Debt                                       30,427.53                 0.00                  0.00            0.00            0.00             0.00                0.00
 Priority Debt
 Federal Income Tax
 FICA/Withholding
 Unsecured Debt                                      76,152.62            76,152.62            76,152.62       76,152.62       76,152.62        76,152.62             76,152.62
 Other
TOTAL PRE-PETITION LIABILITIES                  18,681,580.15        18,651,152.62         18,651,152.62   18,651,152.62   18,651,152.62    18,651,152.62       18,651,152.62
TOTAL LIABILITIES                               18,681,580.15        18,659,677.12         18,661,648.62   18,664,270.12   18,666,891.62    18,669,513.12       18,672,134.62
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK
COMMON STOCK
ADDITIONAL PAID-IN CAPITAL                                           11,834.60       12,484.60       12,759.47       12,759.47       13,084.47       13,084.47
RETAINED EARNINGS: Filing Date                 (17,182,159.15) (17,163,241.22) (17,163,241.22) (17,163,241.22) (17,163,241.22) (17,163,241.22) (17,163,241.22)
RETAINED EARNINGS: Post Filing Date                                 (8,849.50)     (11,471.00)     (14,092.50)     (16,714.00)     (19,660.50)     (22,282.00)
TOTAL OWNER'S EQUITY (NET WORTH)               (17,182,159.15) (17,160,256.12) (17,162,227.62) (17,164,574.25) (17,167,195.75) (17,169,817.25) (17,172,438.75)
TOTAL
LIABILITIES &
OWNERS EQUITY                                  $1,499,421.00        $1,499,421.00          $1,499,421.00   $1,499,695.87   $1,499,695.87    $1,499,695.87      $1,499,695.87

           MOR-3                      * Per Schedules and Statement of Financial Affairs                                                                    Revised 11/08/05
                          19-11528-tmd Doc#26 Filed 09/24/20 Entered 09/24/20 10:28:49 Main Document Pg 4 of
                                                                  11


     CASE NAME:   905 Cesar Chavez, LLC                                                    CASE NUMBER:   19-11528-TMD



                                 SCHEDULE OF POST-PETITION LIABILITIES
                                              MONTH          MONTH          MONTH         MONTH             MONTH           MONTH               TOTAL
                                             March 2020     April 2020      May 2020      June 2020        July 2020      August 2020
TRADE ACCOUNTS PAYABLE                              40.00           10.00         10.00          10.00            10.00           10.00                90.00
TAX PAYABLE
Federal Payroll Taxes
State Payroll Taxes
Ad Valorem Taxes                                 7,834.50       2,611.50       2,611.50      2,611.50          2,611.50        2,611.50          20,892.00
Other Taxes
TOTAL TAXES PAYABLE                              7,834.50       2,611.50       2,611.50      2,611.50          2,611.50        2,611.50          20,892.00
SECURED DEBT POST-PETITION
ACCRUED INTEREST PAYABLE
ACCRUED PROFESSIONAL FEES*                           0.00           0.00           0.00           0.00             0.00            0.00                  0.00
OTHER ACCRUED LIABILITIES TO INSIDERS
1.
2.
3.
TOTAL POST-PETITION LIABILITIES (MOR-3)         $7,874.50      $2,621.50      $2,621.50     $2,621.50         $2,621.50      $2,621.50         $20,982.00
 *Payment requires Court Approval
       MOR-4                                                                                                                              Revised 11/08/05
                      19-11528-tmd Doc#26 Filed 09/24/20 Entered 09/24/20 10:28:49 Main Document Pg 5 of
                                                              11


CASE NAME:    905 Cesar Chavez, LLC                                                           CASE NUMBER:   19-11528-TMD


                                                       AGING OF POST-PETITION LIABILITIES
                                                              MONTH: AUGUST 2020

  DAYS                  TOTAL              TRADE                    FEDERAL              STATE               AD VALOREM,                   OTHER
                                          ACCOUNTS                   TAXES               TAXES               OTHER TAXES
   0-30                      20,902.00              10.00                                                           20,892.00
   31-60                         10.00              10.00
   61-90                         10.00              10.00
    91+                          60.00              60.00
  TOTAL                     $20,982.00             $90.00                      $0.00               $0.00          $20,892.00                         $0.00

                                                               AGING OF ACCOUNTS RECEIVABLE



 MONTH               March 2020           April 2020                May 2020           June 2020              July 2020                August 2020

 0-30 DAYS
 31-60 DAYS
 61-90 DAYS
  91+ DAYS
  TOTAL                           $0.00                $0.00                   $0.00               $0.00                  $0.00                      $0.00

              MOR-5                                                                                                               Revised 11/08/05
                                   19-11528-tmd Doc#26 Filed 09/24/20 Entered 09/24/20 10:28:49 Main Document Pg 6 of
                                                                           11


          CASE NAME:         905 Cesar Chavez, LLC                                                              CASE NUMBER:    19-11528-TMD

                                                                                                                STATEMENT OF INCOME/(LOSS)
                                                                   MONTH                       MONTH             MONTH             MONTH           MONTH            MONTH            FILING TO DATE
                                                              March 2020                   April 2020           May 2020         June 2020        July 2020       August 2020
REVENUES       (MOR-1)                                                                                                                                                                                0.00
TOTAL COST OF REVENUES                                                                                                                                                                                0.00
GROSS PROFIT                                                                 0.00                       0.00             0.00              0.00            0.00             0.00                      0.00
OPERATING EXPENSES:
   Selling & Marketing                                                                                                                                                                          0.00
   General & Administrative                                                10.00                      10.00          10.00             10.00            10.00            10.00                 90.00
   Insiders Compensation                                                                                                                                                                        0.00
   Professional Fees (1)                                                                                                                                                                        0.00
   Other-US Trustee Fees                                                650.00                                                                         325.00                               1,300.00
   Other-Ad Valorem Taxes                                             2,611.50                      2,611.50       2,611.50          2,611.50        2,611.50         2,611.50             20,892.00
TOTAL OPERATING EXPENSES                                              3,271.50                      2,621.50       2,621.50          2,621.50        2,946.50         2,621.50             22,282.00
INCOME BEFORE INT, DEPR/TAX (MOR-1)                                  (3,271.50)                    (2,621.50)     (2,621.50)        (2,621.50)      (2,946.50)       (2,621.50)           (22,282.00)
INTEREST EXPENSE                                                                                                                                                                                0.00
DEPRECIATION                                                                                                                                                                                    0.00
OTHER (INCOME) EXPENSE*                                                                                                                                                                         0.00
OTHER ITEMS**                                                                                                                                                                                   0.00
TOTAL INT, DEPR & OTHER ITEMS                                             0.00                          0.00           0.00              0.00            0.00             0.00                  0.00
NET INCOME BEFORE TAXES                                              (3,271.50)                    (2,621.50)     (2,621.50)        (2,621.50)      (2,946.50)       (2,621.50)           (22,282.00)
FEDERAL INCOME TAXES                                                                                                                                                                            0.00
NET INCOME (LOSS) (MOR-1)                                          ($3,271.50)                 ($2,621.50)       ($2,621.50)       ($2,621.50)     ($2,946.50)      ($2,621.50)          ($22,282.00)
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.
Note 1 - See Endnote titled "Professional Fees".


               MOR-6                                                                                                                                                               Revised 11/08/05
                                     19-11528-tmd Doc#26 Filed 09/24/20 Entered 09/24/20 10:28:49 Main Document Pg 7 of
                                                                             11


   CASE NAME:         905 Cesar Chavez, LLC                              CASE NUMBER:    19-11528-TMD


CASH RECEIPTS AND                                         MONTH           MONTH             MONTH           MONTH          MONTH            MONTH                FILING TO
DISBURSEMENTS                                            March 2020      April 2020        May 2020        June 2020       July 2020      August 2020              DATE
 1. CASH-BEGINNING OF MONTH                                     $0.00           $0.00            $0.00         $274.87         $274.87         $274.87                   $0.00
RECEIPTS:
 2. CASH SALES                                                                                                                                                          0.00
 3. COLLECTION OF ACCOUNTS RECEIVABLE                                                                                                                                   0.00
 4. LOANS & ADVANCES (attach list)                                                                                                                                      0.00
 5. SALE OF ASSETS                                                                                                                                                      0.00
 6. OTHER (attach list) (see note)                                             650.00           274.87              0.00        325.00              0.00           32,002.40
TOTAL RECEIPTS**                                                  0.00         650.00           274.87              0.00        325.00              0.00           32,002.40
(Withdrawal) Contribution by Individual Debtor MFR-2*                                                                                                                   0.00
DISBURSEMENTS:
 7. NET PAYROLL                                                                                                                                                         0.00
 8. PAYROLL TAXES PAID                                                                                                                                                  0.00
 9. SALES, USE & OTHER TAXES PAID                                                                                                                                       0.00
10. SECURED/RENTAL/LEASES (see note)                                                                                                                               30,427.53
11. UTILITIES & TELEPHONE                                                                                                                                               0.00
12. INSURANCE                                                                                                                                                           0.00
13. INVENTORY PURCHASES                                                                                                                                                 0.00
14. VEHICLE EXPENSES                                                                                                                                                    0.00
15. TRAVEL & ENTERTAINMENT                                                                                                                                              0.00
16. REPAIRS, MAINTENANCE & SUPPLIES                                                                                                                                     0.00
17. ADMINISTRATIVE & SELLING                                                                                                                                            0.00
18. ADEQUATE PROTECTION PAYMENT(S)                                                                                                                                      0.00
19. OTHER (attach list)                                                                                                                                                 0.00
TOTAL DISBURSEMENTS FROM OPERATIONS                               0.00            0.00              0.00            0.00           0.00             0.00           30,427.53
19. PROFESSIONAL FEES                                                                                                                                                   0.00
20. U.S. TRUSTEE FEES                                                          650.00                                           325.00                              1,300.00
21. OTHER REORGANIZATION EXPENSES                                                                                                                                       0.00
TOTAL DISBURSEMENTS**                                            0.00          650.00             0.00            0.00          325.00            0.00             31,727.53
22. NET CASH FLOW                                                0.00            0.00           274.87            0.00            0.00            0.00                274.87
23. CASH - END OF MONTH (MOR-2)                                 $0.00           $0.00          $274.87         $274.87         $274.87         $274.87               $274.87
* Applies to Individual debtors only
**Numbers for the current month should balance (match)

              MOR-7                                                                                                                                        Revised 11/08/05
                          19-11528-tmd Doc#26 Filed 09/24/20 Entered 09/24/20 10:28:49 Main Document Pg 8 of
                                                                  11


  CASE NAME:    905 Cesar Chavez, LLC                                                       CASE NUMBER:   19-11528-TMD


SUPPLEMENTAL SCHEDULE OF                           MONTH         MONTH         MONTH         MONTH            MONTH          MONTH             FILING TO
CASH RECEIPTS AND DISBURSEMENTS                   March 2020    April 2020     May 2020     June 2020        July 2020     August 2020            DATE


OTHER RECEIPTS (MOR7):
World Class Holding-Capital Contribution                             650.00        274.87                        325.00                           13,084.47
Transfer from Tax & Insurance Escrow (see note)                                                                                                   18,917.93
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
TOTAL OTHER RECEIPTS                                     0.00        650.00        274.87          0.00          325.00            0.00           32,002.40

OTHER DISBURSEMENTS (MOR 7):
                                                                                                                                                             0.00

TOTAL OTHER DISBURSEMENTS                                0.00           0.00         0.00          0.00             0.00           0.00                      0.00
OTHER REORGANIZATION EXPENSES                                                                                                                                0.00
Trustee Bond                                                                                                                                                 0.00
                                                                                                                                                             0.00
TOTAL DISBURSEMENTS**                                    0.00           0.00         0.00          0.00             0.00           0.00                      0.00

         SUPP MOR-7                                                                                                                       Revised 11/08/05
                  19-11528-tmd Doc#26 Filed 09/24/20 Entered 09/24/20 10:28:49 Main Document Pg 9 of
                                                          11


                      CASE NAME:   905 Cesar Chavez, LLC                                                   CASE NUMBER:       19-11528-TMD



                                                     CASH ACCOUNT RECONCILIATION
                                                        MONTH OF:       August 2020

BANK NAME                              Mechanics Bank
ACCOUNT NUMBER                            # 0366           #                         #
ACCOUNT TYPE                            OPERATING                 PAYROLL                TAX           OTHER FUNDS                 TOTAL
BANK BALANCE                                     $274.87                                                                                 $274.87
DEPOSITS IN TRANSIT                                                                                                                         0.00
OUTSTANDING CHECKS                                                                                                                          0.00
ADJUSTED BANK BALANCE                            $274.87                     $0.00             $0.00            $0.00                    $274.87
BEGINNING CASH - PER BOOKS                       $274.87                                                                                 $274.87
RECEIPTS*                                                                                                                                   0.00
TRANSFERS BETWEEN ACCOUNTS                                                                                                                  0.00
(WITHDRAWAL) CONTRIBUTION
BY INDIVIDUAL DEBTOR MFR-2                                                                                                                  0.00
CHECKS/OTHER DISBURSEMENTS*                                                                                                                 0.00
ENDING CASH - PER BOOKS                          $274.87                     $0.00             $0.00            $0.00                    $274.87

MOR-8                              *Numbers should balance (match) TOTAL RECEIPTS and                                     Revised 11/08/05
                                    TOTAL DISBURSEMENTS lines on MOR-7
                           19-11528-tmd Doc#26 Filed 09/24/20 Entered 09/24/20 10:28:49 Main Document Pg 10 of
                                                                   11


 CASE NAME:     905 Cesar Chavez, LLC                                                                                           CASE NUMBER:   19-11528-TMD



                                  PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the
professionals. Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).


                                                        MONTH                MONTH                 MONTH           MONTH        MONTH            MONTH           Accrued/Not Paid
 INSIDERS: NAME/COMP TYPE                             March 2020            April 2020           May 2020         June 2020     July 2020      August 2020         as of 08/31/20


1.
2.
3.
4.
5.
 6.
TOTAL INSIDERS (MOR-1)                                         $0.00                 $0.00                $0.00         $0.00         $0.00           $0.00                      $0.00

                                                        MONTH                MONTH                 MONTH           MONTH        MONTH            MONTH           Accrued/Not Paid
        PROFESSIONALS * (see note)                    March 2020            April 2020           May 2020         June 2020     July 2020      August 2020         as of 08/31/20


1. Waller Lansden Dortch & Davis LLP                                                                                                                                              0.00
2. Lain Faulkner & Co., P.C.                                                                                                                                                      0.00
3.                                                                                                                                                                                0.00
4.                                                                                                                                                                                0.00
5.                                                                                                                                                                                0.00
 6.                                                                                                                                                                               0.00
TOTAL PROFESSIONALS            (MOR-1)                         $0.00                 $0.00                $0.00         $0.00         $0.00           $0.00                      $0.00

     MOR-9      * All professional fees are subject to court approval. See Endnote titled "Professional Fees".                                                Revised 11/08/05
                        19-11528-tmd Doc#26 Filed 09/24/20 Entered 09/24/20 10:28:49 Main Document Pg 11 of
                                                                11

CASE NAME:        905 Cesar Chavez, LLC                                                                                                                    CASE NUMBER:       19-11528-TMD



 Endnotes
 General          On November 4, 2019 (the “Petition Date”), 5th and Red River, LLC, Case No. 19-11529, 900 Cesar Chavez, LLC, Case No. 19-11527, 905 Cesar Chavez, LLC, Case
                  No.19-11528, and 7400 South Congress, LLC, Case No. 19-11530 (each a “Debtor,” collectively, the “Debtors”) filed voluntary petitions for relief under Chapter 11 of
                  Title 11 of the United States Code (the “Bankruptcy Code”). On November 13, 2019, the Bankruptcy Court entered anOrder Granting Motion for Joint Administration
                  directing the procedural consolidation and joint administration of the Debtors’ chapter 11 cases [Docket No. 6].

 Secured Debt     It should be noted that the Debtors are jointly and severally liable and collectively owe one debt to its lender, U.S. Real Estate Credit Holdings III-A, LP, in the
                  approximate amount of $18.5MM. Each Debtor reflects the full amount of the referenced debt, but it is only one obligation. Nothing herein is intended or should be
                  construed to concede that ATX Lender 5, LLC is the current holder of the secured debt.

 Professional
 Fees             Due to the joint administration of the Debtors cases, all professional fees have been reported on the Monthly Operating Report of 900 Cesar Chavez, LLC.

 Escrow Deposit   The lender was holding escrowed funds for the Debtors but had not allocated those funds amongst the Debtors. Therefore, prior to January 2020, the amount
                  represented as "Other - Escrow - Insurance & Property Taxes" had been allocated pro-rata based on the percentage of total taxes due for this Debtor, to the total taxes
                  due for all Debtors. In January 2020, the tax escrow held by the lender was paid to the taxing authority. As a result, the 2019 ad valorem taxes have been paid in full.

 Total            Total disbursements on MOR-1 include amounts paid to the taxing authority for 2019 ad valorem taxes either from escrowed funds held by the secured lender or capital
 Disbursements    contributions by World Class Holding. The amounts paid directly to the taxing authority are not on the Bank Reconciliation (MOR-8).
